DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 05/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 11-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/22.
Please note that withdrawn claims 11-17 are rejoined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Mueller on 07/08/22.
Note: Claims 11-17, previously withdrawn from consideration under 27 CFR 1.142, are currently rejoined as explained below.
The application has been amended as follows: 
Please amend claims 1-4 and 6-17, and cancel claim 5 as indicated in the attached claim amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Hamamoto (previously cited, original and translation provided by Applicant in the 01/27/20 IDS, the 79 page document), which does not disclose, teach or suggest, explicitly or inherently the product as recited in claim(s) 1 (i.e., does not disclose incorporating heat conductive filler in the catalyst containing layer to achieve an overall heat transfer property within the claimed range).  No other prior art references, considered alone or in combination with Hamamoto, disclose or suggest the limitations of claim(s) 1, explicitly or inherently.  
The references cited in the corresponding foreign/PCT application(s) have been considered as part of the prior art discussed above.  
Based on the above, claims 1-4, 6-10 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 04/19/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 04/19/22 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowed claim(s) 1 and therefore are allowable over the prior art for the same reasons set forth above.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Based on the above, claims 1-4, 6-17 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787